Citation Nr: 1759457	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Whether new and material has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977 with additional Reserve service, as indicated in the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The rating decision denied entitlement to service connection for type II diabetes mellitus, PTSD, and bipolar disorder.  

As background, in July 2008 the Veteran filed a claim for service connection for PTSD.  In a November 2008 rating decision, the RO denied the claim.  The Veteran did not appeal the rating decision and did not submit new and material evidence within the one year appeal period.  In December 2010, the Veteran requested to reopen the previously denied claim.  In a November 2011 rating decision, the RO denied the application to reopen the previously denied claim because the evidence submitted was not new and material.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In June 2016, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Regarding characterization of the underlying merits of the PTSD and bipolar disorder service connection claims, as reflected on the title page, the Board has recharacterized these separate issues as one broad issue consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court held that even where the Veteran limits his claim to one specific psychiatric disorder, any other psychiatric disorder that is reasonably raised by the evidence of record should be considered.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision by the Board, during the June 2016 Board videoconference hearing the Veteran expressed the desire to withdraw the appeal as to the issue of entitlement to service connection for diabetes mellitus, type II.

2.  In November 2008, the RO denied entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  The additional evidence received since the November 2008 rating decision denying the claim for service connection for PTSD relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The November 2008 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

3. Additional evidence received since the November 2008 rating decision is new and material and the criteria for reopening the claim for entitlement to service connection for PTSD have therefore been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Veteran's perfected appeal included a claim for service connection for diabetes mellitus, type II, but the Veteran and his representative expressly withdrew the appeal of this claim on the record during the June 2016 Board videoconference hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for service connection for diabetes mellitus, type II, there is no allegation of error of fact or law in the matters remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal seeking service connection for diabetes mellitus, type II, must be dismissed.

II. Reopening

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  Although notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim for service connection for PTSD was denied because there was no evidence of a PTSD diagnosis or verified in-service stressor.  See November 2008 Rating Decision.  During the June 2016 Board videoconference hearing, the Veteran provided testimony on multiple in-service stressors.  He reported that he was a heavy duty tank operator during service.  He attributed PTSD symptoms, such as nightmares, to being in a collision accident where he was the driver of a tank that collided with another tank.  He reported having nightmares from witnessing a service member's suicide during boot camp training.  The Veteran also attributed PTSD symptoms to almost driving a tank off of a cliff and artillery firing during service.  He stated that he served in Germany as a tank driver and drove over other  vehicles.  Since the November 2008 rating decision, private treatment records have been associated with the claims file.  In May 2015, the Veteran sought emergency room treatment for depression and suicidal ideation, an admission diagnosis of PTSD was provided.  The Board notes that service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Given the diagnosis of PTSD and the other evidence, the new evidence relates to one of the bases for the prior denial and could reasonably substantiate the claim were it to be reopened, by triggering the duty to assist. The evidence is thus new and material and the criteria for reopening of the claim for entitlement to service connection for PTSD have therefore been met.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the low threshold for new and material evidence is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement). 


ORDER

The appeal of service connection for diabetes mellitus, type II, having been withdrawn, is dismissed.

The application to reopen the claim for service connection for PTSD is granted.


REMAND

As for the remaining claim on appeal, the Board finds that further development is warranted.

As indicated, the Veteran claims to have PTSD attributed to multiple in-service stressors.  See June 2016 Board Hearing Testimony.  He also generally claims to have bipolar disorder, and the claims file contains evidence of a depression diagnosis.  See October 2011 VA examination report.

The Veteran was afforded a VA examination in October 2011.  A diagnosis of depressive disorder NOS was provided.  The examiner found that the Veteran did not have any clinically significant symptoms of PTSD or bipolar disorder.  The examiner attributed the Veteran's complaints of  "I hear bombs" during training exercises and being lost in the desert, to depression, alcohol related dementia and physical problems.  However, the examiner did not have the opportunity to consider the Veteran's June 2016 Board hearing testimony that could possibly substantiate his claim.  

As the Veteran's testimony was not considered by the October 2011 VA examiner, further development is warranted to determine whether the Veteran's claimed psychiatric disabilities are related to service.  

During the June 2016 Board hearing, the Veteran also reported that he was a recipient of Social Security Administration (SSA) benefits and that he underwent a psychiatric evaluation during  the benefit process.  A review of the claims file contains a July 2012 SSA Notice of Decision, but no associated medical records.  When the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  Here, the Veteran has indicated that he underwent a psychiatric evaluation during his SSA benefit process, which may be relevant to the claim for service connection for an acquired psychiatric disorder remaining on appeal.  Thus, a remand is warranted for the AOJ to request from SSA all records related to any grant of benefits. 

As for VA treatment records, May 2015 private treatment records document a hospital admission to treat depression and suicidal ideation.  The hospital course indicates that the Veteran was transferred to the private hospital from VA Birmingham emergency room.  Discharge diagnoses of major depressive disorder and PTSD were provided.  However, VA treatment records after February 2014 are not associated with the claims file, to include treatment records documenting the May 2015 emergency room visit.  On remand, the AOJ should associate all outstanding VA treatment records with the claims file.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from February 2014 to present.  All efforts should be documented and appropriate procedures followed.

2. Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for benefits provided by that agency.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. After completing the above to the extent possible, schedule the Veteran for a VA psychiatric examination with an appropriate mental healthcare professional to address the nature and etiology of the Veteran's psychiatric disabilities. 

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should first identify all psychiatric disabilities that have been present since the Veteran's July 2008 claim, including but not limited to PTSD, bipolar disorder, and depression.  The examiner should consider the Veteran's June 2016 testimony on his claimed stressor(s) and symptoms, as well as May 2015 private treatment records containing discharge diagnoses of major depressive disorder and PTSD.         

If there is a PTSD diagnosis, the examiner should identify which stressor(s) upon which the diagnosis is based has been corroborated or verified. 

If the examiner finds that the criteria for a PTSD diagnosis have not been met, either due to lack of sufficient stressor or otherwise, the examiner must explain why this is so and whether there are any other psychiatric diagnoses.

For each currently diagnosed psychiatric disorder other than PTSD, is it at least as likely as not that the disorder had its onset during or was otherwise caused by the Veteran's service?

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions. 

4. Readjudicate the claim remaining on appeal after conducting any additional development deemed appropriate.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


